Simmons, C. J.

1. While it is the right of counsel for the accused' in a criminal case to read law to the jury and comment thereon,, this court will not control the discretion of the trial judge in refusing to allow counsel to read from a Supreme Court report, of this State the facts of a decided case for the purpose of commenting upon and comparing the testimony in that ease-with the facts of the case on trial.
2. This case turned upon the question whether the accused unlawfully or in -self-defense stabbed the person alleged to have been assailed, and the evidence fully warranted the verdict of guilty. Even if the charges complained of were- not in all re-speots accurate, they contain nothing which would justify this court in setting aside the judgment of the court below refusing a new-trial. Judgment affirmed.